PER CURIAM.
This appeal arises out of an action by appellant-tenant against appellee-landlord for wrongful eviction. The issues were tried non-jury in the Circuit Court of Dade County. A judgment for $1,850.00 compensatory damages was entered in favor of appellant. The claim for punitive damages was disallowed.
Appellant contends that the trial court’s award of compensatory damages was inadequate and contrary to the evidence and that it was error to disallow the claim for punitive damages.
We have carefully considered the points on appeal in the light of the record and briefs, and have concluded that no reversi*940ble error has been demonstrated. Herzog v. Herzog, 346 So.2d 56 (Fla.1977); American International Land Corporation v. Hanna, 323 So.2d 567 (Fla.1975); Camacho Enterprises, Inc. v. Better Construction, Inc., 343 So.2d 1296 (Fla.3d DCA 1977).
Affirmed.